Name: 80/78/EEC: Commission Decision of 10 December 1979 on the granting by the Guidance Section of the EAGGF to the French Republic of a payment on account in respect of expenditure incurred during 1978 on aids relating to the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-29

 Avis juridique important|31980D007880/78/EEC: Commission Decision of 10 December 1979 on the granting by the Guidance Section of the EAGGF to the French Republic of a payment on account in respect of expenditure incurred during 1978 on aids relating to the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (Only the French text is authentic) Official Journal L 022 , 29/01/1980 P. 0029 - 0029****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 15 . ( 2 ) OJ NO L 326 , 27 . 11 . 1973 , P . 17 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 10 DECEMBER 1979 ON THE GRANTING BY THE GUIDANCE SECTION OF THE EAGGF TO THE FRENCH REPUBLIC OF A PAYMENT ON ACCOUNT IN RESPECT OF EXPENDITURE INCURRED DURING 1978 ON AIDS RELATING TO THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/78/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/161/EEC OF 17 APRIL 1972 CONCERNING THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE ( 1 ), AS LAST AMENDED BY DIRECTIVE 73/358/EEC ( 2 ), AND IN PARTICUAR ARTICLE 14 ( 3 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE FRENCH REPUBLIC TO IMPLEMENT DIRECTIVE 72/161/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 11 OF THE SAID DIRECTIVE ; WHEREAS COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ), LAYS DOWN IN ARTICLE 4 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF PARTICULARS CONTAINED IN THE APPLICATIONS FOR REIMBURSEMENT , SHALL MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY THE FRENCH REPUBLIC IN RESPECT OF AIDS GRANTED DURING 1978 FOR THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE FOR THE YEAR 1978 COMES TO FF 89 288 640 BROKEN DOWN AS FOLLOWS : - UNDER TITLE I : FF 441 224 - UNDER TITLE II : FF 88 847 416 ; WHEREAS THE TOTAL AMOUNT OF REIMBURSEMENT REQUESTED COMES TO FF 18 847 196 ; WHEREAS THE MAKING OF A PAYMENT ON ACCOUNT FOR THE PERIOD IN QUESTION SHALL NOT PREJUDICE THE FINAL DECISION ON THE CONTRIBUTION FROM THE FUND FOR THE SAID PERIOD ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE SUM OF FF 18 847 196 , I.E . FF 14 135 397 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PAYMENT ON ACCOUNT BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING 1978 ON AIDS RELATING TO THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE SHALL BE FF 14 135 397 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 10 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT